Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 1 of 19 PageID #: 434

                                                                          Filed
 UNITED STATES DISTRICT COURT                                     ^         "^TE.o.N.y
 EASTERN DISTRICT OF NEW YORK                                     ^ ^^^27 2019
 EDWARD PAINTER,                                                 ^^OOKLYN OFFICE
                       Plaintiff,                 NOT FOR PUBLICATION
                                                  MEMORANDUM & ORDER
         -against-                                No. 17-CV-7558(CBA)(LB)

 TURING PHARMACEUTICALS,LLC a/k/a
 VYERA PHARMACUETICALS,LLC,and
 MARTIN SHKRELI,

                       Defendants.
                                              X

AMON,United States District Judge:

        Plaintiff Edward Painter brings this lawsuit against his former employer Turing

Pharmaceuticals, LLC and its principal Martin Shkreli to redress various frauds and breaches of

contract. (D.E. #38 ("Am. Compl.").) Before the Court are Defendants' motions to dismiss

Painter's Amended Complaint. (D.E.# 35 ("Def. Mot."); D.E. # 39("Def. Supp. Br.").) For the

reasons stated below, Defendants' motions are granted in part and denied in part.

                                       BACKGROUND

   I.      Procedural History

        Painter filed this lawsuit on December 28, 2017, "to redress violation[s] of the terms,

conditions and privileges of employment of Plaintiff by the Defendants." (D.E. # 1 ("First

Compl.") ^1.) His claims included securities fraud pursuant to SEC Rule lOb-5, breach of

contract, breach of the implied covenant of good faith and fair dealing, state-law fraud and

misrepresentation, and state-law negligent misrepresentation. (Id ft 34-91.) These claims arose

from three principal contact points between Painter and the Defendants: (1) the parties'

employment contract, (2) Painter's purchase of securities from Turing, and (3) an alleged
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 2 of 19 PageID #: 435



commission deal entered into between Painter and Turing regarding the sale of the drug

Benznidazole. dd.      1-33.)

        On December 6, 2018, Defendants moved to dismiss the complaint on two principal

grounds. First, Defendants claimed that Painter's claims were barred by a previously undisclosed
 Separation Agreement, which included a release of "all claims, actions and causes of action ...

 arising out of or related to your employment and the termination thereof." (D.E. # 35-2 ("Sep.

 Agreement")at 3.) Second,they claimed that Painter's Employment Agreement—also previously
 undisclosed—requires the arbitration of"any claim or dispute related to [Painter's] employment"

 and "disputes arising out of or related to the employment relationship." (D.E. # 35-1 ("Employ.

 Agreement") at 9-10.)

        In response to these two new documents. Painter stated that "the alleged Separation

 Agreement may limit the Plaintiffs employment claims, but [that he is] respectfully withdrawing
 those claims, and cross-moving this Court to allow [him] to amend [his] Complaint." (D.E.# 32

 at 11.) Painter did not specify which of his claims were "employment claims" or which claims he
 specifically withdrew. Because Defendants' motion to dismiss centered on resolving which claims
 "ar[ose] out of or related to [Painter's] employment,"(Sep. Agreement at 3; Employ. Agreement

 at 9), the Court was unable to determine which of Painter's claims had been withdrawn through
 Painter's representation.

        The Court held oral argument on Defendants' motion to dismiss on February 13,2019, but

 counsel for Painter failed to appear. (D.E. dated February 13, 2019.) Eventually, the Court was

 able to reach Painter's counsel by telephone, but counsel represented that he had not prepared for

 the conference and that he was not able to discuss the issues raised in Defendants' motion. (Id)

 The Court inquired whether Painter still sought leave to amend his complaint to eliminate his
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 3 of 19 PageID #: 436



"employment claims" and counsel represented that he did. (Tr. 6:1-20.) The Court granted leave

for Painter to file an amended complaint by February 20,2019. (Id.) Defendants were directed to

file a 5-page letter response by March 6, 2019, and Painter was given the opportunity to respond

by March 15, 2019. (Id.)

         Painter filed an amended complaint on February 20, 2019. (D.E. #38("Am. Compl.").)

In accordance with the Court's order. Painter's amended complaint does not state any causes of

action premised on the breach of his employment contract. However, Painter used the Court's

leave as an opportunity to expand his complaint from five causes of action to eleven. For the first

time. Painter now states claims for violation of § 20(a) of the Securities Exchange Act of 1934,

fid. IfTf 75-80), of the Racketeer Influenced and Corrupt Organizations Act("RICO"),(id.^81-

88), and for unjust enrichment,(id       150-157). And although Painter withdrew his breach of

contract and breach ofimplied covenant claims based on his employment agreement, he separated

his breach ofcontract and breach ofimplied covenant claims into distinct claims premised on two

securities sale contracts and a commission agreement. (Id     89-119.) Defendants timely filed a

response to the amended complaint, and Painter filed a reply. (Def. Supp. Br.; D.E. # 41 ("PI.

Supp. Br.").)

   II.      Factual History

         Painter's causes of action are premised on the allegedly fraudulent behavior ofDefendants

with respect to several agreements he allegedly entered into with his former employer, Turing

Pharmaceuticals: (1) a commission deal on the sale of Benznidazole (the "Savant Deal"); an

agreement to purchase securities in Turing Pharmaceuticals(the "Turing Agreement"); and (3)an

agreement to purchase securities in KaloBios, a company controlled by Shkreli (the "KaloBios

Agreement"). Each transaction is discussed below.
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 4 of 19 PageID #: 437



        A. The Agreements

            1. The Savant Deal

        In November 2014, several months before Painter entered into an employment agreement

 with Turing,Painter brought a potential deal involving the exclusive right to market Benznidazole,

 a drug owned and developed by Savant HWP,Inc.,to the attention ofShkreli and Turing's business

development executive, Patrick Crutcher. (Am. Compl.132.) At that time. Defendants agreed to

 pay Painter 5% commission on the sale ofthe drug, and such commissions were expected to gross

 an excess of $1,000,000. (Id 133.) In August 2015, several months after Painter became

employed at Turing, he again approached Defendants about the Savant Deal. (Am. Compl. H 34,

38.) Defendants again assured him that he would receive commissions if the company acquired

the drug. (Id 138) In fall 2015, Turing acquired the drugs from Savant. (Id 139.)

        In November 2015, Shkreli purchased the company KaloBios and became its chief

 executive officer. (Id 143.) At the time of the purchase, Shkreli assured Painter that the

acquisition would not impact his management of Turing,that he would sell his shares of KaloBios

to Turing at cost, and that KaloBios would become a subsidiary of Turing. (Id 144.) He further

 promised that the drugs purchased from Savant would remain with Turing, managed by the

 KaloBios subsidiary. (Id 145.) However, Shkreli never intended to merge the two companies.

(Id 148.) On December 3, 2015, Shkreli transferred the Savant Deal to KaloBios for no

consideration and began a media campaign to tout KaloBios's acquisition ofthat drug. (Id. H 49-

50.) At the same time, Shkreli reiterated that Painter would be paid commission on the Savant

Deal. (Id 151.) When KaloBios's stock rose by 42% in one day, Shkreli sold his stock for

$1,000,000 in profit. (Id 152.) "Turing got nothing, and Plaintiff Painter got nothing. Two

months later[,] KaloBios filed for bankruptcy." (Id 153.) Painter never received his 5%

commission. (Id 154.)

                                                4
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 5 of 19 PageID #: 438



            2. The Turing Agreement

        In July 2015, three weeks after being hired by Turing, Defendants pressured Painter into

 investing $150,000 ofhis personal family ftmds into Turing. (Am. Compl. Tf 35.) He was told that

 if he did not invest in Turing, his job would be in jeopardy. (Id If 36.) Painter invested the ftmds

 but never received his Turing securities. (Id T| 37.)

        In September 2015, Shkreli acquired the drug Daraprim, used to treat HIV/AIDS, and

raised the price of the drug by 5,000%. (Idf 40.) "The enormous price increase[] affecting a

 vulnerable population caused massive social outrage resulting in the devaluation of Turing stock

- Plaintiffs and shareholder's investments." (Id 141.) Prior to acquiring Daraprim, Defendants

had represented to Painter that the acquisition ofDaraprim would not be accompanied by any price

increase. (Id 142.) In addition to this alleged misrepresentation. Painter states, as noted above,

that the Savant Deal was transferred from Turing to KaloBios for no consideration and that Shkreli

misrepresented that KaloBios would become a subsidiary of Turing, despite having no intention

to merge the two companies. (Id H 44,48-49.)

            3. The KaloBios Agreement

        Painter also alleges that in November 2015, when Shkreli purchased KaloBios,Painter was

pressured to make a $125,000 investment in KaloBios. (Am. Compl. 146.) He did so under the

misconception that Shkreli intended to merge KaloBios into Turing,(id H 44, 48), and without

knowledge ofthe'"Pump and Dump'scheme" Shkreli was allegedly perpetrating,(id.152). After

Shkreli sold his stock in KaloBios, it filed for bankruptcy, and Painter did not receive any

compensation for his $125,000 investment. (Id ^ 54.)

        B. The Employment and Separation Agreements

        In its motion to dismiss. Defendants alerted the Court to two other agreements potentially

relevant to the resolution of this case:(1) Painter's Employment Agreement,(D.E. # 35-1), and

                                                 5
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 6 of 19 PageID #: 439



(2)the Separation Agreement Painter signed when he left Turing,(D.E.# 35-2). These agreements
 are described below.

            1.    The Employment Agreement

        Painter's Employment Agreement is dated June 6,2015. (Employ. Agreement at 1.) That
 Agreement contains an arbitration clause requiring the arbitration of"any claim or dispute related
to Executive's employment"and "disputes arising out ofor related to the employment relationship,
trade secrets, unfair competition, compensation, breaks and rest periods, termination^
discrimination, or harassment," as well as all claims brought under a number of statutes not
relevant here. (Id. at 9-10.)

            2. The Separation Agreement

        The Separation Agreement is entitled "Employment Separation Agreement and Releases"

and dated October 10, 2017. (Sep. Agreement at 9.) That Agreement provides that Turing will

pay a severance payment of $100,000 in exchange for the release of certain claims Painter may

have against Turing. (Id at 1.) Specifically, the Separation Agreement provides:

        In consideration for the above, you agree to forever release, acquit and discharge
        Turing and all its subsidiaries, affiliates, divisions and its and their present and past
        employees, officers, directors and shareholders and its and their predecessors,
        successors and assigns...from and against all claims, actions and causes of action
       ..., of every kind, nature and description, which exist as of the date you sign this
       Separation Agreement, arising out of or related to your employment and the
        termination thereof....

(Id at 3.) The Separation Agreement contains a second potentially relevant (albeit convoluted)

release that reads in relevant part:

       [Y]ou agree to forever release, acquit and discharge Turing ... from and against
       ... all claims arising under all federal, state and local discrimination statutes,
       including but not limited to your employment with Turing,the terms and conditions
       of such employment, the termination ofsuch employment and/or any ofthe events
       relating directly or indirectly to or surrounding the termination ofthat employment
       including, without limitation ... breach of contract (whether express or implied),
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 7 of 19 PageID #: 440



        breach of the covenant of good faith and fair dealing,... nnjust enrichment,...,
        fraud,... [and] misrepresentation....

(Id at 3-4.)

        Painter claims that this provision is unenforceable against him because the copy provided

 by the Defendants was not signed by the Defendants. (D.E.# 32("PI. Br.") at 9-10.) Defendants

 provided a fully executed version ofthe Separation Agreement attached to their reply brief,(D.E.

#36-1), although it appears to he the same contract as was originally provided, executed in

response to Painter's brief. ("Compare D.E.# 36-1 at 9, with D.E.# 35-2 at 9.)

        Painter also claims that the Separation Agreement was signed in circumvention of his

counsel despite the Defendants knowing that Painter was represented at the time he executed the

agreement. (PI. Br. at 10.) As evidence. Painter has provided a demand letter drafted by his

attorney. Grant Lally, on September 26, 2016 sent to Turing to resolve the claims Painter now

brings before this Court. (D.E.# 32-3.) Defendants respond that Painter was represented by other

coimsel, Richard Painter (his brother), during the negotiation of the release and provide an email

as evidence ofthat representation. (D.E.# 37-1.)

                                               * *




       Defendants' motion to dismiss argues that all of Painter's claims should be dismissed on

the basis ofthe claim release in the Separation Agreement or compelled to arbitration based on the

arbitration clause in the Employment Agreement. (Def. Mot.) Their supplemental motion to

dismiss argues that the Court should not consider the new claims Painter raises for the first time in

his amended complaint, (Def. Supp. Br. at 2-3), and that Painter's RICO claim fails to state a

claim,(id at 3-5).
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 8 of 19 PageID #: 441



                                   STANDARD OF REVIEW

        To survive a motion to dismiss under Rule 12(b)(6)ofthe Federal Rules of Civil Procedure,
 Painter must allege "sufficient factual matter" to "nudge[]" his claims "across the line from the
 conceivable to plausible." Ashcroft v. labal. 556 U.S. 662, 678 (2009)(quoting Bell Atlantic
 Corp. V. Twombly, 550 U.S. 544, 570 (2008)). A motion to dismiss should be granted if a
 complaint s well-pleaded facts do not permit the court to infer more than the mere possibility of
 misconduct. li at 679. The Court is "not bound to accept as true a legal conclusion couched as
a factual allegation," but must accept all factual allegations, even the "doubtful" ones. Twomblv.
550 U.S. at 555.

        In addition to Painter's complaint, the Court may consider any document integral to the
complaint in deciding Defendants' motion to dismiss. See Global Network Communications.Inc.

V. City of New York, 458 F.3d 150, 156-57 (2d Cir. 2006). "In most instances where this

exception is recognized, the incorporated material is a contract or other legal document containing
obligations upon which the plaintiffs complaint stands or falls, but which for some reason-

usually because the document, read in its entirety, would undermine the legitimacy of the
plaintiffs claim—was not attached to the complaint." Id. at 157.

       A court"may direct that arbitration be held in accordance with [an] agreement at any place
therein provided for, whether that place is within or without the United States." 9 U.S.C. § 206.
In deciding whether to compel arbitration,"the court applies a standard similar to that applicable
for a motion for summary judgment." Bensadoun v. Jobe-Riat. 316 F.3d 171, 175(2d Cir. 2003).
"Unless the parties clearly and unmistakably provide otherwise,the question ofwhether the parties
agreed to arbitrate is to be decided by the court, not the arbitrator." AT&T Techs.. Inc. v.

Commc'ns. Workers of Am..475 U.S. 643,649(1986).
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 9 of 19 PageID #: 442



                                            DISCUSSION

     I.       Leave to Amend

           Before addressing the merits of Painter's eleven claims, the Court must address a
 preliminary issue. Painter's initial brief in opposition to Defendants' motion to dismiss
 "respectfully withdr[e]w[]" his "employment claims" and "cross-mov[ed] this Court to allow
[him] to amend [his] Complaint." (PI. Br. at 11.) The Court granted leave to amend at oral
 argument for the limited purpose of allowing him to withdraw his "employment claims."
Specifically, the Court and counsel for Painter had the following exchange:
          THE COURT:One ofthe things that you said in response to this, and I do not know
          if you remember this, but in your papers you said that you were going to file an
          amended complaint which would drop a number of the causes of action that you
          believe may have been related to the employment contract. Have you done that?
          MR. TALLY: I do not know off- offthe -from sitting here outside of my office,
          I do not know that. I—but I do know that that was our — that was our representation,
          that we would make - that we would agree to drop some of the counts that
          specifically related to -

          THE COURT: All right. Here is what I want you to do: Within a week from today,
          I want you to file that amended complaint, okay,that drops the -
          MR.TALLY: Yes, Your Honor.

          THE COURT: So a week from today is February 20th. So by February 20th you
          drop the causes ofaction that you believe apply to the employment contract and file
          an amended complaint.

(Tr. 6:1-20.) However, in addition to withdrawing some claims based on breach of his

Employment Agreement,Painter's amended complaint added claims for violation of§ 20(a)ofthe
Securities Exchange Act of 1934, RICO, and an unjust enrichment claim as well as three new
breach of contract claims. (Am. Compl. 1175-88, 150-157.) Defendants ask the Court to
disregard these new claims, which they argue were filed without leave. (Def. Supp. Br. at 2-3.)
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 10 of 19 PageID #: 443



         Decisions about whether to consider an amended complaint rest within the discretion of
 the district court. Iqbal v. Ashcroft. 574 F.3d 820, 822 (2d Cir. 2009)(per curiam). Although
 Painter s Amended Complaint exceeds the scope of the limited leave to amend granted by the
 Court, Painter may still amend his complaint with the Court's leave if"justice so requires." Fed.
 R. Civ. P. 15(a)(2). "The rule in this Circuit has been to allow a party to amend its pleadings in
 the absence of a showing by the nonmovant of prejudice or bad faith." Block v. First Blood
 Assocs., 988 F.2d 344, 350(2d Cir. 1993). "Delay alone ... does not usually warrant denial of
 leave to amend." Rachman Bag Co. v. Libertv Mut. Ins. Co..46 F.3d 230,234-35(2d Cir. 1995).
        Painter took advantage of the Court's limited leave to remove his employment claims by
 filing a number ofnew claims, and the Court admonishes him for doing so. Nonetheless,the Court
 grants leave and accepts his amended complaint. Defendants have not argued that the new claims
 in the amended complaint were filed in bad faith or prejudiced them in any way. (Def. Supp. Br.
 at 2-3.) Nor could they. Although the amended complaint was filed more than a year after the
 original complaint was filed, motion practice did not begin imtil late 2018, and discovery is not
 yet underway. (D.E.# 32-37.) Further, the Defendants were given the opportunity to respond to
the new allegations in the amended complaint—which they did,(Def. Supp. Br.)—and declined
further opportunity to respond at oral argument on March 29,2019. Because Painter's new claims

arise out of the same operative facts as his original claims, the Court accepts the amended
complaint. See, e.g.. Saxholm AS v. Dvnal. Inc.. 938 F. Supp. 120, 124 (E.D.N.Y. 1996)
(amendment appropriate where new claims "would involve most of the exact same facts,
circumstances, and questions oflaw"and where denial"would simply multiply proceedings in this
court with no apparent benefit to the parties").




                                                   10
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 11 of 19 PageID #: 444



       11.       Merits

             All of Painter s claims relate to Painter's two securities purchase agreements and his
  commission agreement. Defendants move to dismiss these claims on the grounds that they are
  barred by the release of claims in the Separation Agreement and move to compel these claims to
  arbitration based on the arbitration clause in the Employment Agreement. The Court will consider
  both of these documents at this stage because they are integral to the amended complaint. See
  Global Network, 458 F.3d at 156 (noting that "[i]n most instances where [documents are
  considered integral to the complaint]... the document, read in its entirety, would undermine the
 legitimacy ofthe plaintiffs claim"). Defendants also move to dismiss Painter's RICO claims on
 several other grounds. The Court discusses both arguments in turn.
           A. The Employment and Separation Agreements
          The release of claims contained in the Separation Agreement and the arbitration clause
 contained m the Employment Agreement contain materially identical language. The Separation
 Agreement releases all claims "arising out of or related to [Painter's] employment and the
 termination thereof."' (Sep. Agreement at 3.) His Employment Agreement demands arbitration
 of"disputes arising out of or related to the employment relationship." (Employ. Agreement at 9-
 10.) Because the Court determines that this language does not bar any of Painter's remaining




  For the first time at oral argument, counsel for Defendants indicated he also relied on the enumerated list of claims
he alleges were released on Page 4 ofthe Separation Agreement. This list ofclaims is contained in a provision that is
^ammatically incoherent.             Sep. Apeement at 34 ("all claims arising under all federal, state and local
discrimination statutes, including but not limited to ... your employment with Turing ").) In any event the list
0 c aims IS expressly related to"the events related directly or indirectly to or surrounding the termination of[Painter's]
einployment. (14) Painter has not alleged nor have Defendants argued that he was terminated under circumstances
related to the claims he brings m this lawsuit. Because the enumerated claims released under this section are only
those related to the termination ofPainter's employment,the Court declines to read the section to broaden the "arising
out of or related to" language mentioned above.                                                                        ^

                                                           11
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 12 of 19 PageID #: 445



  causes of action, the Court declines to address the issue of whether the Separation Agreement is

 enforceable.


         The merits of Defendants' motions to dismiss and compel arbitration turn on whether

 Painter's causes of actions "relate[] to" or "arise out of his employment. The Second Circuit has

 stated that "unless it can be said 'with positive assurance that the arbitration clause is not

 susceptible of an interpretation that covers the asserted dispute,' the dispute should he submitted

 to arbitration." Concourse Village. Inc. v. Local 32 E. Service Emnlovees Int'l Union. 822 F.2d

 302, 304(2d Cir. 1987)(quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co..

 363 U.S. 574, 582-83 (I960)).

         Nonetheless, there are limits to even broadly worded agreements. The Supreme Court has

 noted in a different context that "[i]f 'relate to' were taken to extend to the furthest stretch of its

 indeterminacy," it would not function as a limit because "really, universally, relations stop
 nowhere." New York State Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co..

 514 U.S.645,655(1995)(internal alterations omitted). The Fifth Circuit has interpreted "a dispute

 'related to' a plaintiffs employment" to require "a significant relationship to the [employment]

 contract." Jones v. Halliburton Co.. 583 F.3d 228,238 (5th Cir. 2009)(quoting Pennznil Expl. &

 Prod. Co. V. Ramco Enerev Ltd.. 139 F.3d 1061, 1067(5th Cir. 1998)). The Ninth and Eleventh

 Circuits have held that"'related to' marks a boundary by indicating some direct relationship." Doe
 V. Princess Cruise Lines. Ltd.. 657 F.3d 1204, 1218 (11th Cir. 201D: United States ex rel. Welch

 V. Mv Left Foot Children's Theranv. LLC. 871 F.3d 791, 798 (9th Cir. 2017). Put another way,
 claims do not "relate to" employment where "the defendant 'could have engaged in' the same
 conduct'even in the absence ofany contractual or employment relationship with the plaintiff,' and
 a third party 'could have brought the same claims based on virtually the same alleged facts.'"


                                                  12
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 13 of 19 PageID #: 446



  Wdch,871 F.3d at 799(quoting Princess Cruise Lines. 657 F.3d at 1219-20)(internal alterations
  omitted); see also Mikes v. Strauss. 889 F. Supp.746,754(S.D.N.Y. 1995)(finding gni tam claims
  not covered by arbitration clause because they "in no way impinge on [plaintiffs] employment
 status" and "[ejven if plaintiff had never been employed by defendants ... she would still be able
 to bring a suit against them for presenting false claims to the government"). In short, the Court
 must determine which of Painter's claims are independent from his employment and which bear
 "some direct relationship."

            1. Securities Fraud

        Painter asserts three claims sounding in securities fraud. His § 10(b) and Rule lOb-5
 securities fraud claims are premised on alleged "material misrepresentations and omissions" made
 by Defendants "to induce investments by [Painter] in its securities." (Am. Compl. f 62.) His
 § 20(a) securities fraud claim seeks to hold an undisclosed supervisory individual liable for the
 same conduct. (Id Hf 75-80.) And his RICO claims seek to hold Defendants liable for a "pattern
 and practice" of securities fraud. (Id H 88.) Painter also pled that he "was told that if he did not

 invest the funds, his job would be in jeopardy." (Id 136.)

        The Court concludes that Painter's securities fraud claims "relate to" his investor/investee

 relationship with Turing rather than his employee/employer relationship and therefore are not
 subject to either the arbitration clause in the Employment Agreement or the release of claims in
 the Separation Agreement. That is because"the defendant could have engaged in the same conduct
even in the absence ofany contractual or employment relationship with the plaintiff." Welch. 791
F.3d at 799(internal quotation marks omitted). Specifically, Turing could have defrauded Painter
as a Turing and KaloBios investor, whether or not he was also a Turing employee.
        The Court's decision that the securities fraud claims do not have"some direct relationship,"
Princess Cruise Lines, 657F.3dat 1218, stands in some tension with Painter's own pleading that
                                                 13
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 14 of 19 PageID #: 447



  he was told that ifhe did not invest the funds, hisjob would be in jeopardy."(Am Compl.f 36.)
  But the question of whether Painter's investment in Turing stock was connected with the terms of
 his employment is separate from the question whether his securities fraud claim was connected
 with his employment. The question the Court must answer is "whether the particular dispute
 sought to be arbitrated falls within the scope ofthe arbitration agreement." Hartford Accident &
 Indem. Co. v. Swiss Reinsurance Am. Corp.,246 F.3d 219,226(2d Cir. 2001)(emphasis added).
 If Painter brought a wrongful termination claim because he was fired for refusing to invest in
 Turing stock,that dispute would "relate to" his employment relationship rather than his investment
 relationship. But Painter's claims are for securities fraud. He alleges that his investments were
 induced by material misrepresentations. He was no more susceptible to these misrepresentations
 than any non-employee investor in Turing despite his status as a Turing employee.
            2. Fraud and Misrepresentation, Negligent Misrepresentation
        Analysis of Painter's fraud and misrepresentation claim is similar. Under New York law,
 [t]o establish a prima facie case for fraud,plaintiffs would have to prove that(1)defendant made
a representation as to a material fact;(2)such representation was false;(3) defendant intended to
deceive plaintiff;(4) plaintiff believed and justifiably relied upon the statement and was induced
by it to engage in a certain course ofconduct; and(5)as a result ofsuch reliance plaintiffsustained
pecuniary loss." Ross v. Louise Wise Servs.. Inc.. 868 N.E.2d 189, 195-96(N.Y. 2007)(internal
quotation marks, alteration, and citation omitted).

       Painter alleges that, as a result ofShkreli's and Turing's misrepresentations, he entered into
a commission agreement with Turing with respect to the drug Benznidazole,(Am.Compl.^ 124),
and invested $275,000 ofhis personal funds into Turing and KaloBios,(Am.Compl.1122). Much
like the securities fraud claims discussed above, these claims are premised on a business deal
entered into between Painter and Turing as well as his investor/investee relationship with Turing.
                                                14
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 15 of 19 PageID #: 448



  In other words,"the defendant could have engaged in the same conduct even in the absence ofany
  contractual or employment relationship with the plaintiff." Welch. 871 F.3d at 799 (internal

  quotation marks omitted). This claim is therefore not barred.

         Finally, under New York law, "[a] claim for negligent misrepresentation requires the

 plaintiff to demonstrate (1)the existence of a special or privity-like relationship imposing a duty
 on the defendant to impart correct information to the plaintiff; (2) that the information was

 incorrect; and(3)reasonable reliance on the information." J.A.O. Acquisition Corp. v. Stavitskv.

 863 N.E.2d 585, 587 (N.Y. 2007). The "special or privity-like relationship" Painter alleges he

 shared with Turing is that "Defendants had a special duty to the Plaintiff-an investor in Turing's

 stocks - to provide correct information as to investments in Turing." (Am. Compl. ^ 135.)

 Because this claim is premised on his investor/investee relationship with Turing, it does not fall

 within the scope ofthe arbitration clause or release of claims.

         In sum, none of Painter's claims sounding in fraud and misrepresentation are barred by

 either of his agreements with the Defendants.

            3. Breach of Contract/Unjust Enrichment/Implied Covenant of Good Faith

        Painter states five causes ofaction soimding in contract or quasi-contract. First, he alleges

 that the Defendants breached the Savant Deal by failing to pay him 5% commission on the sale of

 Benznidazole. (Am. Compl. 95.) Second, Painter alleges that the Defendants breached his

 contract to purchase securities in Turing by failing to deliver the securities. (Id If 101.) Third, he

 alleges that the Defendants breached their contract to deliver securities in KaloBios. (Id. ^ 109.)
 Fourth,he alleges that the Defendants'failure to deliver both sets ofsecurities breached the implied

 covenant of good faith and fair dealing. (Id f 119.) And finally. Painter alleges that the same

 facts giving rise to his three breach of contract claims give rise to a cause of action for unjust
 enrichment. (Id ^ 150-157.)

                                                  15
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 16 of 19 PageID #: 449



          Each of these causes of action arises out of either the commission agreement or the
  securities exchange agreements discussed above in relation to Painter's fraud claims. As with
  those claims, the defendant[s] could have engaged in the same conduct even in the absence of
  any ... employment relationship with the plaintiff." Welch. 871 F.3d at 799 (internal quotation
  marks omitted). The claims are therefore not barred by the "arising out of and "related to"
 language ofthe Employment and Separation Agreements.
             4. Breach of Fiduciary Duties
         Finally,Painter alleges that Defendants breached fiduciary duties owed to him. Under New
 York law, [i]n order to establish a breach of fiduciary duty, a plaintiff must prove the existence
 of a fiduciary relationship, misconduct by the defendant, and damages that were directly caused
 by the defendant's misconduct." Kurtzman v. Bergstol. 835 N.Y.S.2d 644,646(2d Dep't 2007).
 Painter claims that "Defendants had a fiduciary relationship to [him] based on [his] investments
 totaling $275,000.00 in the Defendant, Turing." (Compl.^ 95.) Because this claim is premised on
 Painter s investment relationship with Turing rather than his emplojnnent relationship, the Court
 declines to compel arbitration or dismiss it.

                                                 * *




        Because none of Painter's remaining claims "relate to" or "arise out of his employment
 with Turing, the Court declines to compel them to arbitration or to dismiss them.
        B. RICO Claims

        Defendants seek dismissal of Painter's § 1962 RICO claims on the additional basis that
they are barred by § 1964(c). (Def. Supp. Br. at 3-5.) That provision provides that"[a]ny person
injured in his business or property by reason ofa[RICO]violation... may sue therefor...except
that no person may rely upon any conduct that would have been actionable as fraud in the purchase
or sale of securities to establish a violation of section 1962." 18 U.S.C. § 1964(c). Painter's
                                                 16
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 17 of 19 PageID #: 450



  Amended Complaint clearly states that the "racketeering activity" allegedly committed by
  defendants involves"engaging in fraud in the sale ofsecurities."(Am.Compl.f 84.) Nonetheless,
  Painter argues that his claims may proceed because § 1964(c)does not bar a RICO claim premised
 on securities fraud so long as the defendant "is criminally convicted in connection with the fraud."
 18 U.S.C. §1964(c); (PI. Supp. Br. at 5). Martin Shkreli was convicted of securities fraud on
 August 4,2017 for conduct undertaken at MSMB Capital, MSMB Healthcare, and Retrophin.^
 United States v. Shkreli, No. 15-CR-637(KAM),D.E.# 305(Aug. 4, 2017).
         Painter cannot take advantage of the criminal conviction exception to § 1964(c)'s bar of
 RICO claims premised on securities fraud because Shkreli was not convicted of securities fraud
 for the fraud giving rise to Painter's RICO claims. Section 1964(c) allows civil RICO claims
 premised on fraud to go forward only when the defendant "is criminally convicted in connection
 with the fraud." The plain language of that provision requires a defendant to be convicted of the
 same fraud giving rise to the RICO claims, not any fraud, or some related fraud as argued by
Painter. (PI. Supp. Br. at 5.) In reaching this conclusion, the Court agrees with the thorough
opinion ofJudge Marrero, which ultimately concluded "that RICO's criminal conviction exception
must be interpreted as narrowly as possible" and that "Accordingly ... the exception is 'only
available to those plaintiffs against whom a defendant has specifically been convicted of criminal
fraud.'" Kaplan v. S.A.C. Capital Advisors. L.P.. 104 F. Supp. 3d 384, 389 (S.D.N.Y. 2015)
(collecting cases from other districts, holding the same).
       Painter attempts to dispute the reasoning of Kaplan by arguing that "[t]he Defendants are
precisely the type of defendant envisioned by Congress who should be held accountable by the
civil RICO laws because "their pattern and practice ofoutright fraud upon iimocent investors
will only serve to weaken our Nation's economic system and undermine confidence in the integrity

                                                17
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 18 of 19 PageID #: 451



  of our securities markets—precisely the result that civil RICO is designed to check and deter."
  (PI. Supp. Br. at 4.) But the legislative history of§ 1964(c)suggests that civil RICO's purpose in
  the securities fraud context is exactly the opposite. "Congress, by enacting this amendment, was
  intending to correct the misapplication of RICO in the securities fraud context." Krearv.Malek
 961 F. Supp. 1065, 1076 (E.D. Mich. 1997). As the Second Circuit has noted, the purpose of
 § 1964(c)'s bar "was to prevent litigants from using artful pleading to boot-strap securities fraud
 cases into RICO cases, with their threat oftreble damages." MLSMK Inv. Co. v. JP Morgan ChasP!
 ^Ca,651 F.3d 268, 274 (2d Cir. 2011)(internal quotation marks omitted). The purpose of
 § 1964(c)—passed as part ofthe Private Securities Litigation Reform Act of 1994—^thus supports
 a narrow reading of the criminal conviction exception rather than the broad one advocated by
 Painter.


        Finally, Painter argues that even if the Court construes the criminal conviction exception
 narrowly, he "remains eligible to seek reliefunder civil RICO because the evidence will show that
 he was a potential investor in MSMB Capital, MSMB Healthcare, and Retrophin, and therefore a
named victim of Defendants' crimes in the indictment." (PI. Supp. Br. at 5.) This argument is a
red herring. Even if Painter was a victim of Shkreli's MSMB/Retrophin fraud, his civil RICO
claim is premised on a fraud involving Turing for which Shkreli was never charged nor convicted.
        Further, the Court doubts that Painter was a victim of the fraud for which Shkreli was
convicted. Although Shkreli's indictment refers to "a scheme to defraud investors and potential
investors" in MSMB Capital, MSMB Healthcare and Retrophin, United States v. Shkreli No. 15-
CR-637(KAM), D.E. # 60 17(June 3, 2016)(emphasis added). Painter has not alleged in his
complaint that Shkreli made any material misrepresentations to him as a potential investor in these
companies. If Painter is arguing that he was a victim of Shkreli's fraud because, in the abstract,

                                                18
Case 1:17-cv-07558-CBA-LB Document 43 Filed 09/27/19 Page 19 of 19 PageID #: 452



  he could have invested in these companies,that interpretation ofthe criminal conviction exception
  would allow the exception to swallow the rule. Retrophin was a publicly traded company for
  portions of Shkreli's fraud. Id 11. Under Painter's interpretation, everyone was a "potential
 investor" of the Retrophin scheme, a victim of the same, and therefore able to take advantage of
 the criminal conviction exception with respect to any allegations against Shkreli, whether or not
 related to his Retrophin fraud conviction. This interpretation is inconsistent with the narrow scope
 ofthe criminal conviction exception this Court has deemed appropriate.
        As such. Painter's civil RICO claims against the Defendants are dismissed.

                                          CONCLUSION

        For the foregoing reasons. Defendants' motions are granted in part and denied in part. The
 Court dismisses Painter's RICO claims. The Court declines to compel or dismiss Painter's
 remaining claims.

        SO ORDERED.

Dated: September   ,2019
       Brooklyn, New York

                                                       s/Carol Bagley Amon

                                                     United States IMstrict Judge




                                               19
